DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 03/02/2021, with respect to specification objections and claim objections have been fully considered and are persuasive.  The specification objections and claim objections of 12/15/2020 has been withdrawn. 

Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 
Regarding the argument of claims 1, 15 and 23 on page 10-14, the examiner respectfully disagrees.
Claim 1 recites: “determining a grade force based on the weight of the machine and the grade at which the machine is disposed”. As cited from US 20170151946 Shiga et al., Para. 0065-0066 (emphasis added): “When a load is loaded on the vessel 23 and the total weight M of the dump truck 2 increases, a negative driving force component due to the deceleration of the dump truck 2 at the present time point or the deceleration generated by an inclination also increases”. Shiga discloses determining a grade force (a negative driving force) based on the weight of the machine (total weight M of the dump truck) and the grade at which the machine is disposed (the deceleration generated by an inclination).
Claim 1 recites: “determining a deceleration force based on a target deceleration and the weight of the machine”. As cited from US 20170151946 Shiga et al., Para. 0065-0066 (emphasis added): “A deceleration of the dump truck 2 at the present time point (considered only during deceleration), a deceleration generated by an inclination, the weight of the dump truck 2, and the like are examples of the negative driving force component”. Shiga discloses determining a deceleration force (the negative driving force) based on a target deceleration (deceleration generated by an inclination, the weight of the dump truck) and the weight of the machine (the weight of the dump truck).

Applicant’s arguments, see page 14-16, filed 03/02/2021, with respect to the rejections of claims 1, 15 and 23 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokoyama et al. (US 20040046652, hereinafter Yokoyama652).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 15, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. (US 20170151946, hereinafter Shiga; already of record) in view of Yokoyama652, and further in view of Wiehen (US 20200156602, hereinafter Wiehen; already of record).
Regarding claims 1, 15 and 23, Shiga teaches a machine and a method comprising: 
an engine; a brake system; a speed sensor configured to determine a speed at which the machine is traveling; a grade sensor configured to determine a grade at which the machine is disposed; a load sensor configured to determine a weight of the machine (See at least Shiga: Para. 0042, 0043, 0047, 0049, 0051); and
a controller in electrical communication with the engine, the brake system, the one or more retarding systems, the speed sensor, the grade sensor, and the load sensor, the controller (See at least Shiga: Fig. 5, Para. 0057-0060):
determining a grade force based on the weight of the machine and the grade at which the machine is disposed (See at least Shiga: Para. 0065-0067);
determining a deceleration force based on a target deceleration and the weight of the machine (See at least Shiga: Para. 0065-0066);
(See at least Shiga: Para. 0064);
determining an actual deceleration of the machine based on the monitored speed at which the machine is traveling (See at least Shiga: Para. 0050);
…
determining a force correction based on (See at least Shiga: Para. 0072)…
controlling the brake system to apply a total brake force (See at least Shiga: Para. 0045)…
Yet, Shiga does not explicitly teach:
determining a deceleration error based on a difference between the actual deceleration and the target deceleration…
…the deceleration error…
…a total brake force equal to the sum of the grade force, the deceleration force, and the force correction. 
However, in the same field of endeavor, Yokoyama652 teaches:
determining a deceleration error based on a difference between the actual deceleration and the target deceleration (See at least Yokoyama652: Para. 0044)…
…the deceleration error (See at least Yokoyama652: Para. 0044)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga, to incorporate deceleration error, as taught by Yokoyama652, for the benefit of inhibiting the driver from feeling a sense of danger (see at least Yokoyama652: Para. 0010).
Yet, Shiga in combination with Yokoyama652 does not explicitly teach:
…a total brake force equal to the sum of the grade force, the deceleration force, and the force correction. 

…a total brake force equal to the sum of the grade force, the deceleration force, and the force correction (See at least Wiehen: Para. 0006). A skilled person in the art would combine the total brake force by using the sum of the grade force, the deceleration force, and the force correction.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with Yokoyama652, to incorporate total brake force control, as taught by Wiehen, for the benefit of save fuel and cost (see at least Wiehen: Para. 0003).

Regarding claims 4 and 18, Shiga in combination with Yokoyama652 and Wiehen teaches the machine and the method of claims 1 and 15. Shiga further teaches:
wherein the controller is further configured to: 
receive one or more load signals from the load sensor indicative of a total weight of the machine  (See at least Shiga: Para. 0047, 0052, 0058);
receive one or more grade signals from the grade sensor indicative of the grade at which the machine is disposed (See at least Shiga: Para. 0051); and
determine the grade force by calculating a fraction of the total weight of the machine in a direction of travel of the machine along a grade based on the one or more load signals and the one or more grade signals (See at least Shiga: Para. 0065-0067).

Regarding claims 5 and 19, Shiga in combination with Yokoyama652 and Wiehen teaches the machine and the method of claims 1 and 15. Shiga further teaches:
wherein the controller is further configured to: 
(See at least Shiga: Para. 0047); and 
calculate the actual deceleration of the machine as the rate of change of the speed of the machine over the period of time (See at least Shiga: Para. 0050).

Regarding claim 6, Shiga in combination with Yokoyama652 and Wiehen teaches the machine of claim 1. Shiga further teaches:
wherein the load sensor is configured to measure or estimate the weight of the machine (See at least Shiga: Para. 0047, 0052).

Regarding claim 8, Shiga in combination with Yokoyama652 and Wiehen teaches the machine of claim 1. Shiga further teaches:
wherein the speed sensor comprises a wheel speed sensor (See at least Shiga: Para. 0049).

Claims 2, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Yokoyama652, in view of Wiehen as applied to claims 1, 15, and 23 above, and further in view of Kawai (US 20130226386, hereinafter Kawai; already of record).
Regarding claims 2, 16 and 24 Shiga in combination with Yokoyama652 and Wiehen teaches the machine and the method of claims 1, 15, and 23. Shiga further teaches:
controlling the brake system to apply a total brake force (See at least Shiga: Para. 0045)…
Yet, Shiga in combination with Yokoyama652 does not explicitly teach:
further comprising an engine torque sensor configured to determine an amount of torque output by the engine, and wherein the controller is configured to:  
determine a propulsive force of the machine based on the amount of torque output by the engine; and 

However, in the same field of endeavor, Wiehen teaches:
…a total brake force equal to the sum of the grade force, the deceleration force, and the force correction (See at least Wiehen: Para. 0006). A skilled person in the art would combine the total brake force by using the sum of the grade force, the deceleration force, and the force correction.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with Yokoyama652 , to incorporate total brake force control, as taught by Wiehen, for the benefit of save fuel and cost (see at least Wiehen: Para. 0003).
Yet, Shiga in combination with Yokoyama652 and Wiehen does not explicitly teach:
further comprising an engine torque sensor configured to determine an amount of torque output by the engine, and wherein the controller is configured to:  
determine a propulsive force of the machine based on the amount of torque output by the engine; and…
However, in the same field of endeavor, Kawai teaches:
further comprising an engine torque sensor configured to determine an amount of torque output by the engine, and wherein the controller is configured to (See at least Kawai: Para. 0067):
determine a propulsive force of the machine based on the amount of torque output by the engine (See at least Kawai: Para. 0067); and…
	As measuring engine torque is a common activity for monitoring engine performance,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have engine torque sensor of Kawai and incorporate it into the machine of Shiga in combination with Yokoyama652 and Wiehen since there are a finite number of identified, predictable .

Claims 3, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Yokoyama652, Wiehen and Kawai as applied to claims 2, 16, and 24 above, and further in view of Ryuzaki et al. (US 20200346661, hereinafter Ryuzaki; already of record), and further in view of Hase et al. (US 20150204259, hereinafter Hase; already of record).
Regarding claims 3, 17 and 25, Shiga in combination with Yokoyama652, Wiehen and Kawai teaches the machine and the method of claims 2, 16 and 24. Shiga further teaches:
controlling the brake system to apply a total brake force (See at least Shiga: Para. 0045)…
Yet, Shiga in combination with Yokoyama652 and Kawai does not explicitly teach:
further comprising a gear select sensor configured to determine a current drive gear of the machine, and wherein the controller is configured to: 
determine a rolling resistance of the machine based on the current drive gear of the machine; and 
…equal to the sum of the grade force, the deceleration force, the propulsive force, the rolling resistance, and the force correction.
However, in the same field of endeavor, Wiehen teaches:
…a total brake force equal to the sum of the grade force, the deceleration force, and the force correction (See at least Wiehen: Para. 0006). A skilled person in the art would combine the total brake force by using the sum of the grade force, the deceleration force, and the force correction.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with (see at least Wiehen: Para. 0003).
Yet, Shiga in combination with Yokoyama652, Wiehen and Kawai does not explicitly teach:
further comprising a gear select sensor configured to determine a current drive gear of the machine, and wherein the controller is configured to: 
determine a rolling resistance of the machine based on the current drive gear of the machine; and…
However, in the same field of endeavor, Ryuzaki teaches:
further comprising a gear select sensor configured to determine a current drive gear of the machine, and wherein the controller is configured to (See at least Ryuzaki: Para. 0053):
…
	As indicating gear position is a common activity for recognizing gear position,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have gear position sensor of Ryuzaki and incorporate it into the machine of Shiga in combination with Yokoyama652, Wiehen and Kawai since there are a finite number of identified, predictable potential solutions (i.e. gear position sensor or other gear indicating sensors) to the recognized need (indicating gear position) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (recognizing gear position).
Yet, Shiga in combination with Yokoyama652, Wiehen, Kawai and Ryuzaki does not explicitly teach:
…determine a rolling resistance of the machine based on the current drive gear of the machine; and…
However, in the same field of endeavor, Hase teaches:
(See at least Hase: Para. 0034); and …
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with Yokoyama652, Wiehen, Kawai and Ryuzaki, to incorporate determination of rolling resistance based on gear, as taught by Hase, for the benefit of preventing error and engine from being stopped during decelerating (see at least Hase: Para. 0007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Yokoyama and Wiehen as applied to claim 1 above, and further in view of Jenkins (US 20140371956, hereinafter Jenkins; already of record).
Regarding claim 7, Shiga in combination with Yokoyama652 and Wiehen teaches the machine of claim 1. Shiga further teaches:
wherein the load sensor is configured to estimate the weight of the machine (See at least Shiga: Para. 0047) and…
…to estimate the weight of the machine based on an estimated mass of the machine (See at least Shiga: Para. 0047) and…
Yet, Shiga in combination with Yokoyama652 and Wiehen does not explicitly teach:
…the load sensor comprises an inertial measurement unit (IMU), the IMU configured to measure acceleration of the machine… and the measured acceleration.
However, in the same field of endeavor, Jenkins teaches:
…the load sensor comprises an inertial measurement unit (IMU), the IMU configured to measure acceleration of the machine… and the measured acceleration (See at least Jenkins: Para. 0019).
(see at least Jenkins: Para. 0001, 0002).

Claims 9, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Yokoyama652 and Wiehen as applied to claims 1, 15, and 23 above, and further in view of Hansen et al. (US 20130297156, hereinafter Hansen; already of record), and further in view of Yokoyama et al. (US 20200262399, hereinafter Yokoyama; already of record).
Regarding claims 9, 20 and 26, Shiga in combination with Yokoyama652 and Wiehen teaches the machine and the method of claims 1, 15 and 23. 
Yet, Shiga in combination with Yokoyama652 and Wiehen does not explicitly teach:
wherein the speed sensor comprises a powertrain speed sensor, and wherein the controller is configured to: 
detect a sudden drop in the speed of the machine indicative of one or more wheels of the machine locking and slipping on terrain; and 
reduce the total brake force applied by the brake system.
However, in the same field of endeavor, Hansen teaches:
wherein the speed sensor comprises a powertrain speed sensor, and wherein the controller is configured to (See at least Hansen: Para. 0015, 0018): 
detect a sudden drop in the speed of the machine indicative of one or more wheels of the machine locking and slipping on terrain (See at least Hansen: Para. 0065); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with (see at least Hansen: Para. 0018).
Yet, Shiga in combination with Yokoyama652, Wiehen and Hansen does not explicitly teach:
reduce the total brake force applied by the brake system.
However, in the same field of endeavor, Yokoyama teaches:
reduce the total brake force applied by the brake system (See at least Yokoyama: Para. 0036).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with Yokoyama652, Wiehen and Hansen, to incorporate brake force reduction, as taught by Yokoyama, for the benefit of correcting braking force distribution and stabilizing deceleration (see at least Yokoyama: Para. 0018).

Claims 10, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Yokoyama652 and Wiehen as applied to claims 1, 15, and 23 above, and further in view of Schwartz et al. (US 20140249729, hereinafter Schwartz; already of record).
Regarding claims 10, 21 and 27 of Shiga in combination with Yokoyama652 and Wiehen teaches the machine and the method of claims 1, 15 and 23. 
Yet, Shiga in combination with Yokoyama652 and Wiehen does not explicitly teach:
determine that the machine speed has slowed to zero speed; and 
control the brake system to apply a total brake force equal to the grade force.
However, in the same field of endeavor, Schwartz teaches:
determine that the machine speed has slowed to zero speed; and 
 (See at least Schwartz: Abstract).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with Yokoyama652 and Wiehen, to incorporate inclination brake control, as taught by Schwartz, for the benefit of preventing the vehicle from rolling in a downhill (see at least Schwartz: Para. 0005).

Claims 11, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Yokoyama652 and Wiehen as applied to claims 1, 15, and 23 above, and further in view of Malone et al. (US 20140249729, hereinafter Malone; already of record).
Regarding claim 11, Shiga in combination with Yokoyama652 and Wiehen teaches the machine of claim 1. 
Yet, Shiga in combination with Yokoyama652 and Wiehen does not explicitly teach:
wherein the controller is further configured to limit throttle to the engine.
However, in the same field of endeavor, Malone teaches:
wherein the controller is further configured to limit throttle to the engine (See at least Malone: Para. 0040, 0049).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with Yokoyama652 and Wiehen, to incorporate throttle control, as taught by Malone, for the benefit of increasing fuel economy and reducing emissions (see at least Malone: Para. 0004).

Regarding claims 12 and 22, Shiga in combination with Yokoyama652, Wiehen and Malone teaches the machine and the method of claims 11 and 15. 

wherein the controller is configured to limit throttle to the engine by stopping or inhibiting fuel delivered to the engine.
However, in the same field of endeavor, Malone teaches:
wherein the controller is configured to limit throttle to the engine by stopping or inhibiting fuel delivered to the engine (See at least Malone: Para. 0040, 0049).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with Yokoyama652 and Wiehen, to incorporate throttle control, as taught by Malone, for the benefit of increasing fuel economy and reducing emissions (see at least Malone: Para. 0004).

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiga in view of Yokoyama652 and Wiehen as applied to claims 1, and further in view of Boethel et al. (US 20180072290, hereinafter Boethel; already of record).
Regarding claim 13, Shiga in combination with Yokoyama652 and Wiehen teaches the machine of claim 1. 
Yet, Shiga in combination with Yokoyama652 and Wiehen does not explicitly teach:
wherein the brake system comprises: 
an electro-hydraulic machine brake system; and 
one or more retarding systems.
However, in the same field of endeavor, Boethel teaches:
wherein the brake system comprises: 
an electro-hydraulic machine brake system; and 
one or more retarding systems(See at least Boethel: Para. 0021, 0045).
(see at least Boethel: Para. 0018).

Regarding claim 14, Shiga in combination with Yokoyama652, Wiehen and Boethel teaches the machine of claim 13. Shiga further teaches:
…to apply a total brake force (See at least Shiga: Para. 0045)…
Yet, Shiga in combination with Yokoyama652 and Boethel does not explicitly teach:
wherein controlling the brake system comprises controlling at least one of the electro-hydraulic machine brake system and the one or more retarder systems…equal to the sum of the grade force, the deceleration force, and the force correction.
However, in the same field of endeavor, Wiehen teaches:
…a total brake force equal to the sum of the grade force, the deceleration force, and the force correction (See at least Wiehen: Para. 0006). A skilled person in the art would combine the total brake force by using the sum of the grade force, the deceleration force, and the force correction.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with Yokoyama652 and Boethel, to incorporate total brake force control, as taught by Wiehen, for the benefit of saving fuel and cost (see at least Wiehen: Para. 0003).
Yet, Shiga in combination with Yokoyama652 and Wiehen does not explicitly teach:
wherein controlling the brake system comprises controlling at least one of the electro-hydraulic machine brake system and the one or more retarder systems…

wherein controlling the brake system comprises controlling at least one of the electro-hydraulic machine brake system and the one or more retarder systems (See at least Boethel: Para. 0021, 0045)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine of Shiga in combination with Yokoyama652 and Wiehen, to incorporate electro-hydraulic and retarding systems, as taught by Boethel, for the benefit of ensuring a pleasant and safe braking process (see at least Boethel: Para. 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663